EXHIBIT 10.2

EMPLOYMENT TRANSITION AGREEMENT

CNET Networks, Inc. (“CNET” or “the Company”) and Douglas Woodrum (“Employee’)
have reached a mutual understanding and agreement regarding the transition of
Employee’s position from Chief Financial Officer to another position within the
company.  In consideration for the execution of this Agreement, the parties
agree that in exchange for Employee’s entering into this Agreement
(“Agreement”):

      1.         Employee’s status as a full time employee in the CFO role will
end effective July 26, 2005 when Employee will enter a part-time role (half
time) as an Internal Consultant at CNET and provide services for CNET in that
position through December 31, 2005. Prior to December 31, 2005, Employee and the
CEO shall meet to determine whether to continue Employee’s employment beyond
that date based on the Company’s needs at that time. 

      2.         Employee’s salary will be reduced to half time pay on July 26,
2005 ($5,394.23 biweekly). Employee’s salary and benefits will end on the last
day of employment, except that health and life insurance benefits will continue
until the last day of the month in which Employee’s employment terminates.
Employee acknowledges and agrees that he is not entitled to receive any
compensation or benefits from CNET other than his normal salary and health and
life insurance benefits through the end date of his employment and the
transition payment described in the paragraph 3. below; provided, however, that
Employee is not waiving any rights he may have to vested retirement benefits
such as CNET’s 401(k) Plan or any rights he may have under CNET’s Stock Option
Plan.

      3.         CNET will provide to Employee a transition payment in the gross
amount of $175,000. This payment will be provided to the Employee on his last
day of employment with the Company provided that Employee has executed and
returned this Agreement within twenty-one (21) days of it being presented to him
and further provided that Employee has not exercised the right of revocation
under paragraph 14E. hereto.  Employment and income taxes and other required
withholdings shall be deducted as required by law.

      4.         Employee remains eligible to receive a year end incentive
payment in early 2006 for 2005 performance as detailed in the 2005 Top 4
Incentive Plan Document. Employee’s incentive target will be prorated to account
for Employee’s shift to part-time status.

      5.         In further consideration of this Agreement, Employee agrees for
himself, and Employee’s heirs, dependents, successors and assigns to fully and
completely waive, release and discharge, to the maximum extent allowed by law,
CNET and any and all of its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies and their successors
and assigns (including but not limited to ZDNet, mySimon and TechRepublic), and
all past and present directors, officers, partners, proprietors, fiduciaries and
employees (all parties referred to in the foregoing are hereinafter referred to
as the “Releasees”) from any past, or existing obligation, whether legal or
equitable in nature, which Employee may have against them based on any actions
arising out of any basis through and including the end date of his employment.

                  Employee further agrees to the maximum extent allowed by law
to waive, compromise, release, settle, discharge and covenant not to sue or
bring any legal or administrative action or proceeding whatsoever against
Releasees for any claim of any nature whatsoever, known or unknown, related to
employment or benefits or Employee’s termination from employment, including, but
not limited to, any claim for wrongful discharge or breach of contract or any
claims arising under the Age Discrimination in Employment Act of 1967, Title VII
of the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act of 1990, the Family Medical Leave Act
of 1993, the Worker Adjustment and Retraining Notification Act (WARN), any state
or local statute or regulation including employment discrimination statutes, or
any other claims arising out of Employee’s employment at CNET or the termination
of Employee’s employment with the Company which Employee may have as of the date
of this Agreement and through the end date of his employment.

      6.         The obligations stated in this Agreement are intended as full
and complete satisfaction of any and all claims Employee now has or had in the
past.  By signing this Agreement, Employee expressly represents that he has made
reasonable effort to fully apprise himself of the nature and consequences of
this Agreement, and that he understands that if any facts with respect to any
matter covered by this Agreement are found to be different from the facts which
Employee now believes to be true, Employee accepts and assumes that risk and
agrees that this Agreement shall be effective notwithstanding such differences. 
Employee expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and/or damages.  By signing this
Agreement Employee also expressly waives any benefit of California Civil Code
section 1542 or any similar state statute governing unknown and unsuspected
claims.  California Civil Code section 1542 provides as follows:

  A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


      7.         Employee states that he has read this Agreement and fully
understands the meaning of its contents and that he has been advised to seek
advice from legal counsel.

      8.         As part of this Agreement, Employee agrees to indemnify and
hold Releasees harmless from any losses, damages or costs that may arise from a
breach by Employee of any of the obligations of this Agreement, such
indemnification obligation to include reasonable attorneys’ fees and all
incidental costs and expenses. 

      9.         Employee represents and warrants that no person or entity has
had nor has, any interest in any sums of money which may be paid pursuant to the
provisions of this Agreement and that Employee has the sole right to execute
this Agreement and the sole right to receive the sums mentioned above.

     10.         Employee acknowledges that Employee is in possession of
confidential and proprietary information regarding CNET and its affiliates. 
Employee agrees not to use or disclose any such information to any person
without CNET’s written approval.

     11.         Employee agrees to refrain from any publication, oral or
written, of a defamatory, disparaging, or otherwise derogatory nature pertaining
to Releasees or any of them.  Employee further agrees not to permit any other
person to make any such publication on Employee’s behalf. The Company agrees to
refrain from any publication, oral or written, of a defamatory, disparaging, or
otherwise derogatory nature pertaining to Employee or any of them, provided. 
The Company further agrees not to permit any other person to make any such
publication on Employee’s behalf. The foregoing shall not prohibit the Employee
or the Company from providing statements or information about the other in any
legal proceeding or investigation, provided that person making such statements
or providing such information has exercised reasonable due diligence and care to
ensure the accuracy of such statements or information.

     12.         This Agreement is executed without reliance upon any
representation except as expressly stated herein.  Any oral representations or
modifications concerning this Agreement or its subject matter shall be or no
force or effect.  This Agreement may be modified only in writing and signed by
all of the parties. 

     13.         Employee understands and agrees that he:

  A.         Knowingly and voluntarily agrees to all of the terms set forth in
this Agreement;


  B.         Knowingly and voluntarily intends to be legally bound by the same;


  C.         Has had the opportunity to take a full twenty-one (21) days within
which to consider this Agreement before executing it;


  D.         Understands that among the possible claims Employee is waiving
pursuant to this Agreement are any and all claims for age discrimination under
the Age Discrimination in Employment Act of 1967;


  E.         Has a full seven (7) days following the execution of this Agreement
to revoke this Agreement and has been and hereby is advised in writing that this
Agreement shall not become effective or enforceable until the revocation period
has expired;


  F.         Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 that may arise after the date of this Agreement is
executed are not waived.


     14.         Provided that Employee does not exercise his right to revoke
the Agreement, the effective date of this Agreement will be the eighth day
following the later of the Employee’s Termination Date or execution of this
Agreement.

     15.         This Agreement shall be construed and enforced, to the extent
not superseded by federal law, in accordance with the laws of the State of
California.

     16.         Any disputes regarding the interpretation, application or
enforcement of this Agreement shall be resolved through mediation or final and
binding arbitration in accordance with CNET’s Alternative Dispute Resolution
Policy, a copy of which is attached hereto.

     17.         Nothing in this Agreement shall affect the validity of the
Indemnity Agreement dated as of November 19, 2003 between the Company and the
Employee, which shall remain in full force and effect.




——————————————
Douglas Woodrum

Dated:—————————, 2005 CNET NETWORKS, INC.


By:——————————————


Dated:—————————, 2005


--------------------------------------------------------------------------------

CNET NETWORKS ALTERNATIVE DISPUTE RESOLUTION POLICY

In the event of any dispute arising out of or related to an employee’s
employment with CNET Networks or any of its subsidiaries (“CNET”), or the
termination thereof, in which the parties are unable to come to a resolution
(excluding claims for workers’ compensation, unemployment insurance, any matter
within the exclusive jurisdiction of the Labor Commissioner or the National
Labor Relations Board, or any other matter which may not lawfully be the subject
of a mandatory arbitration agreement), the employee and CNET agree to submit the
dispute to final and binding arbitration pursuant to the then current National
Rules For The Resolution Of Employment Disputes (the “Rules”) of the American
Arbitration Association (AAA); provided, however, that in all cases where
required by law, CNET will pay the arbitrator’s and arbitration fees. In all
other cases, such fees will be apportioned among each set of adverse parties by
the arbitrator. Copies of the AAA Rules may be obtained from CNET’s Human
Resources Department or by visiting http://www.adr.org.

This Policy is governed by the Federal Arbitration Act, 9 U.S.C. section 1 et
seq. There will be no right or authority for any dispute to be brought, heard or
arbitrated as a class action, private attorney general, or in a representative
capacity on behalf of any person.

A Request for Arbitration is initiated by the employee submitting a request in
writing to CNET’s Human Resources Department or the AAA within the statute of
limitations period which would apply if the employee had filed a complaint in a
court of law. If the dispute involves a claim which CNET has against the
employee, CNET must submit a written request to the AAA, with a copy to the
employee, within the applicable statute of limitations.

The Request for Arbitration shall include a brief statement of the nature of the
dispute; the names, addresses and telephone numbers of the parties; the amount
in controversy; the remedy sought; and the requested hearing location.

Prior to selecting an arbitrator, CNET and the employee will submit their
dispute to non-binding mediation. The cost of the mediation will be borne by
CNET. If the parties are unable to agree on a mediator, the parties will request
a panel of mediators from the AAA and will alternately strike names until one
name remains.

The arbitrator selected by the parties is authorized to award any relief which
could be awarded by a court of law hearing the same dispute. The arbitrator’s
award, which must be in writing, will be final and binding, except to the extent
that judicial review is permitted by law.

Nothing in this Policy shall preclude either the employee or CNET from applying
to a court of competent jurisdiction for injunctive relief pending final
resolution of the underlying dispute through arbitration.

Nothing in this Policy shall prevent an employee from filing claims of
discrimination with the Equal Employment Opportunity Commission (EEOC) and/or
the State agency having jurisdiction over such claims and having such claims
investigated by either Agency.

This Agreement may not be modified or amended except in writing signed by the
affected employee and the CEO or COO of CNET.

If any provision of this Agreement is declared illegal or unenforceable, the
remaining provisions shall remain in effect. In such an event, the court is
authorized to conform this Agreement to existing law. This Agreement constitutes
a waiver of both parties’ rights to a civil court action or a jury trial
concerning matters covered by this Agreement; only an arbitrator, not a judge or
jury, will decide the dispute.